COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-144-CR





KENNETH GLENN JONES	APPELLANT

A/K/A KENNETH GLEN JONES

V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Kenneth Glenn Jones appeals from his conviction for indecency with a child by contact.  According to the judgment, pursuant to a plea bargain, the trial court convicted Appellant upon his plea of guilty to the offense and sentenced him to two years’ confinement.  Appellant filed a timely notice of appeal.

The trial court’s certification states that this is a plea-bargained case and that Appellant has no right to appeal.  Accordingly, we informed Appellant’s appointed counsel by letter on April 20, 2007 that this appeal was subject to dismissal unless Appellant or any party showed grounds for continuing it on or before April 30, 2007.
(footnote: 2)  We received no response.  Consequently, we dismiss this appeal.
(footnote: 3)


PER CURIAM



PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)

DELIVERED:  May 24, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(a)(2), (d).


3:See
 
Tex. R. App.
 P. 25.2(d), 43.2(f).